Matter of Benjamin (2017 NY Slip Op 02642)





Matter of Benjamin


2017 NY Slip Op 02642


Decided on April 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2014-06848 	ON MOTION

[*1]In the Matter of Jeffrey M. Benjamin, admitted as Jeffrey Marc Benjamin, a suspended attorney. 


(Attorney Registration No. 3054723)
 

DECISION & ORDER
Motion by Jeffrey M. Benjamin for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Benjamin was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 26, 2000, under the name Jeffrey Marc Benjamin. By decision and order on application of this Court dated December 12, 2014, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Benjamin based on a verified petition dated July 14, 2014, and the issues raised were referred to David I. Ferber, Esq., as Special Referee, to hear and report. By opinion and order of this Court dated May 4, 2016, Mr. Benjamin was suspended from the practice of law for a period of six months, commencing June 3, 2016, based on three charges of professional misconduct (see Matter of Benjamin, 139 AD3d 110).
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Jeffrey Marc Benjamin is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Jeffrey Marc Benjamin to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court